IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROBERT PLOWDEN,                          §
                                         §
       Petitioner Below,                 §   No. 606, 2018
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
PERRY PHELPS,                            §   C.A. No. N18M-09-057
                                         §
       Respondent Below,                 §
       Appellee.                         §

                           Submitted: February 1, 2019
                            Decided: March 13, 2019

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of and for the reasons assigned by the Superior Court

in its order, dated November 20, 2018, dismissing the petition for a writ of

mandamus.

      NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                             Justice